FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

METRO-GOLDWYN-MAYER STUDIOS,          
INC.; COLUMBIA PICTURES
INDUSTRIES, INC.; DISNEY
ENTERPRISES, INC.; PARAMOUNT
PICTURES CORPORATION; TWENTIETH
CENTURY FOX FILM CORPORATION;
UNIVERSAL CITY STUDIOS LLP, f/k/a
UNIVERSAL CITY STUDIOS, INC.; NEW
LINE CINEMA CORPORATION; TIME
WARNER ENTERTAINMENT COMPANY,
LP; ATLANTIC RECORDING
CORPORATION; ATLANTIC RHINO
VENTURES, INC., d/b/a Rhino                 No. 03-55894
Entertainment, Inc.; ELEKTRA
ENTERTAINMENT GROUP, INC.;                   D.C. No.
LONDON-SIRE RECORDS, INC., LP;            CV-01-08541-SVW
WARNER BROTHERS RECORDS, INC.;
WEA INTERNATIONAL INC.; WARNER
MUSIC LATINA, INC., f/k/a WEA
Latina, Inc.; ARISTA RECORDS, INC.;
BAD BOY RECORDS; CAPITOL
RECORDS, INC.; HOLLYWOOD
RECORDS, INC.; INTERSCOPE
RECORDS; LAFACE RECORDS;
MOTOWN RECORD COMPANY; RCA
RECORDS LABEL, a unit of BMG
Music d/b/a BMG Entertainment;
SONY MUSIC ENTERTAINMENT, INC.;
                                      



                           10593
10594             MGM STUDIOS v. GROKSTER


UMG RECORDINGS, INC.; VIRGIN           
RECORDS AMERICA, INC.; WALT
DISNEY RECORDS, a division of
ABC, Inc.; ZOMBA RECORDING
CORP.,
              Plaintiffs-Appellants,
                v.
GROKSTER LTD.; STREAMCAST              
NETWORKS, INC., f/k/a
Musiccity.Com, Inc.,
             Defendants-Appellees,
               and
SHARMAN NETWORKS LIMITED; LEF
INTERACTIVE PTY LTD.,
                        Defendants.
                                       
                  MGM STUDIOS v. GROKSTER              10595



JERRY LEIBER, individually d/b/a        
Jerry Leiber Music; MIKE STOLLER,
individually and d/b/a Mike Stoller
Music; PEER INTERNATIONAL
CORPORATION, PEER MUSIC LTD.,
SONGS OF PEER LTD.; CRITERION
MUSIC CORPORATION; FAMOUS
MUSIC CORPORATION, BRUIN MUSIC
COMPANY; ENSIGN MUSIC
CORPORATION; AND LET’S TALK
SHOP, INC., d/b/a Beau-DI-O-DO
Music, on behalf of themselves
                                              No. 03-55901
                                        
and all other similarly situated,
               Plaintiffs-Appellants,           D.C. No.
                                            CV-01-09923-SVW
                  v.
CONSUMER EMPOWERMENT BV, aka
Fasttrack; SHARMAN NETWORKS
LIMITED; LEF INTERACTIVE PTY
LTD.,
                         Defendants,
                 and
GROKSTER LTD.; STREAMCAST
NETWORKS, INC., f/k/a
Musiccity.Com, Inc.,
              Defendants-Appellees.
                                        
10596             MGM STUDIOS v. GROKSTER


METRO-GOLDWYN-MAYER STUDIOS,            
INC.; COLUMBIA PICTURES
INDUSTRIES, INC.; DISNEY
ENTERPRISES, INC.; PARAMOUNT
PICTURES CORPORATION; TWENTIETH
CENTURY FOX FILM CORPORATION;
UNIVERSAL CITY STUDIOS LLP, f/k/a
Universal City Studios, Inc.; NEW
LINE CINEMA CORPORATION; TIME
WARNER ENTERTAINMENT COMPANY,
LP; ATLANTIC RECORDING
CORPORATION; ATLANTIC RHINO
VENTURES, INC., d/b/a Rhino
Entertainment, Inc.; ELEKTRA
ENTERTAINMENT GROUP, INC.;
LONDON-SIRE RECORDS, INC., LP;                No. 03-56236
WARNER BROTHERS RECORDS, INC.;
WEA INTERNATIONAL INC.; WARNER
MUSIC LATINA, INC., f/k/a WEA
                                               D.C. No.
                                            CV-01-08541-SVW
Latina, Inc.; ARISTA RECORDS, INC.;             ORDER
BAD BOY RECORDS; CAPITOL
RECORDS, INC.; HOLLYWOOD
RECORDS, INC.; INTERSCOPE
RECORDS; LAFACE RECORDS;
MOTOWN RECORD COMPANY; RCA
RECORDS LABEL, a unit of BMG
Music d/b/a BMG Entertainment;
SONY MUSIC ENTERTAINMENT, INC.;
UMG RECORDINGS, INC.; VIRGIN
RECORDS AMERICA, INC.; WALT
DISNEY RECORDS, a division of
ABC, Inc.; ZOMBA RECORDING
CORP.,
               Plaintiffs-Appellants,
                  v.
                                        
                  MGM STUDIOS v. GROKSTER               10597



GROKSTER LTD.; STREAMCAST            
NETWORKS, INC., f/k/a
Musiccity.Com, Inc.,                 
            Defendants-Appellees.
                                     
    On Remand from the United States Supreme Court

                   Filed August 15, 2005

      Before: Robert Boochever, John T. Noonan, and
            Sidney R. Thomas, Circuit Judges.


                         COUNSEL

Russell J. Frackman and George M. Borkowski, Mitchell Sil-
berberg, et al., LLP, Los Angeles, California, for plaintiffs-
appellants Metro-Goldwyn-Mayer Studios, Bad Boy Records,
Capitol Records, Inc., Hollywood Records, Inc., Interscope
Records, Laface Records, Motown Record Co., RCA Records
Label, Sony Music Entertainment, Inc., UMG Recordings,
Inc., Virgin Records America, Inc., Walt Disney Records,
Inc., and Zomba Recording Corp.

Thomas G. Hentoff, David E. Kendall, Williams & Connolly,
Washington, DC, for plaintiffs-appellants Metro-Goldwyn-
Mayer Studios, Columbia Pictures Industries, Inc., Disney
Enterprises, Inc., Paramount Pictures Corp., Twentieth Cen-
tury Fox Film Corp., and Universal City Studios, LLP.

Robert M. Schwartz, O’Melveny & Myers, LLP, Los Ange-
les, California, for Newline Cinema Corp., Time Warner
Entertainment Co., Atlantic Recording Corp., Atlantic Rhino
Ventures, Inc., Elektra Entertainment Group, Inc., London-
Sire Records, Inc., LP, Warner Brothers Records, Inc., WEA
10598             MGM STUDIOS v. GROKSTER
International, Inc., Warner Music Latina, Inc., and Arista
Records, Inc.

Kelli L. Sager, Andrew J. Thomas, and Jeffrey H. Blum,
Davis, Wright, Tremaine, LLP, Los Angeles, California;
Carey Ramos, Paul, Weiss, Rifkind, Wharton & Garrison,
LLP, New York, New York, for plaintiffs-appellants Jerry
Leiber, Mike Stoller, Peer International Corp., Peer Music
Ltd., Songs of Peer Ltd., Criterion Music Corp., Famous
Music Corp., Bruin Music Co., Ensign Music Corp, and Let’s
Talk Shop, Inc.

Mark Lemley and Michael H. Page, Keker & Van Nest, San
Francisco, California; Jennifer Stisa Granick, Stanford Law
School, Stanford, California, for defendant-appellee Grokster
Ltd.

Cindy A. Cohn and Fred von Lohmann, Electronic Frontier
Foundation, San Francisco, California; Charles S. Baker,
Munsch, Hardt, Kopf & Harr, P.C., Austin, Texas, for
defendant-appellee StreamCast Networks, Inc.

Hank L. Goldsmith, Proskauer, Rose LLP, Los Angeles, Cali-
fornia, for amici Bureau International des Societes Gerant Les
Droits D’enregistrement et de Reproduction Mecanique, et al.

John M. Genga, Paul, Hastings, Janofsky & Walker LLP, Los
Angeles, California, for amici Law Professors and Treatise
Authors Neil Boorstyn, Jay Dougherty, James Gibson, Robert
Gorman, Hugh Hansen, Douglas Lichtman, Roger Milgrim,
Arthur Miller, and Eric Schwartz.

Ian C. Ballon, Manatt, Phelps & Phillips, LLP, Los Angeles,
California, for amici American Film Marketing Association,
et al.

Jeff G. Knowles, Coblentz, Patch, Duffy & Bass, San Fran-
cisco, California, for amici American Federation of Musi-
cians, et al.
                  MGM STUDIOS v. GROKSTER               10599
Alan Malasky, Porter, Wright, Morris & Arthur, LLP; Wash-
ington, DC, for amici The Commissioner of Baseball, et al.

Matthew S. Steinberg, Greenberg Traurig, LLP, Santa Mon-
ica, California, for amici National Academy of Recording
Arts & Sciences, Inc.

Jennifer M. Urban, Samuelson Law, Technology and Public
Policy Clinic, University of California at Berkeley School of
Law, Berkeley, California, for amici 40 Intellectual Property
and Technology Law Professors.

Jason M. Mahler, Washington, D.C., for amicus Computer &
Communications Industry Association, Netcoalition Industry
Association.

Christopher A. Hansen, ACLU Foundation, New York, New
York, for amici American Civil Liberties Union, et al.

Roderick G. Dorman, Hennigan, Bennett & Dorman, LLP,
Los Angeles, California, for amicus Sharman Networks Ltd.


                          ORDER

  In conformance with the mandate of the Supreme Court, we
remand this case to the district court for further proceedings
consistent with the opinion of the United States Supreme
Court. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster,
Ltd., 125 S. Ct. 2764 (2005).
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2005 Thomson/West.